       Case 2:16-cv-13903-ILRL-DPC Document 236 Filed 07/10/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

VERITEXT CORP.                                         CIVIL ACTION

VERSUS                                                 NO. 16-13903 C/W
                                                           17-9877
                                                       REFERS TO: 17-9877

PAUL A. BONIN, ET AL.                                  SECTION: “B”(2)


                                  ORDER AND REASONS

       IT IS ORDERED that defendant LCRA’s opposed motion for Rule

54(b) certification (Rec. Doc. 153) is DENIED.

FACTS AND PROCEDURAL HISTORY

       The Court is familiar with the facts of this case. Therefore,

the factual basis for this Motion incorporates the prior factual

findings from this Court’s Order dismissing plaintiff’s Sherman

Antitrust Act and Constitutional Vagueness claims against defendant

LCRA    and    dismissing    plaintiff’s    Constitutional   Vagueness   claim

against       defendant    Louisiana   Board   of   Examiners   of   Certified

Shorthand Reporters (“CSR Board”). Rec. Doc. 137 at 2-4.

       In this Court’s order (Rec. Doc. 137), plaintiff Esquire’s

Sherman Act and Constitutional Vagueness claim against defendant

LCRA were dismissed for failure to state a claim. See Rec. Doc. 137.

This Court subsequently entered a judgment dismissing all claims

against LCRA in accordance with its Order and Reasons. Rec. Doc.

138. Defendant LCRA has filed the current Motion to certify this




                                        1
     Case 2:16-cv-13903-ILRL-DPC Document 236 Filed 07/10/20 Page 2 of 6



Court’s Judgment (the “Judgment”) as final, pursuant to Federal Rule

of Civil Procedure 54(b) (“FRCP 54(b)”). Rec. Doc. 153. 1

LAW AND ANALYSIS

      FRCP 54(b) provides in pertinent part:

      When an action presents more than one claim for relief –-
      whether as a claim, counterclaim, crossclaim, or third-
      party claim -– or when multiple parties are involved, the
      court may direct entry of a final judgment as to one or
      more, but fewer than all, claims or parties only if the
      court expressly determines that there is no just reason
      for delay.

Fed. R. Civ. P. 54(b). The Eastern District of Louisiana has noted

that requests for certification pursuant to FRCP 54(b) “should not

be granted routinely.” Patterson v. Blue Offshore BV, et al., No.

13-337, 2016 WL 2348057, at *3 (E.D. La. May 4, 2016).

      When determining whether to certify a judgment pursuant to FRCP

54(b), courts must make two determinations: (1) the court must

determine whether “‘it is dealing with a final judgment’”; and (2)

whether there is a just reason for delay. Briargrove Shopping Ctr.

Joint Venture v. Pilgrim Enterprises, Inc., 170 F.3d 536, 539 (5th

Cir. 1999). To determine whether there is a just reason for delay,

the district court must weigh “‘the inconvenience and costs of


1 Plaintiff contends that certification is not warranted because it would be

premature considering its pending motion for reconsideration (Rec. Doc. 145) and
defendant LCRA’s pending motion to dismiss in the Veritext litigation (Rec. Doc.
119). However, at the time plaintiff filed their opposition to defendant’s Motion
for certification, this Court had not ruled on plaintiff’s motion for
reconsideration or defendant LCRA’s motion to dismiss. This Court has subsequently
ruled on and denied plaintiff’s motion for reconsideration (Rec. Doc. 193) and
granted defendant LCRA’s motion to dismiss for failure to state a claim (Rec. Doc.
210) in the Veritext litigation. Accordingly, the issues cited by plaintiff
pertaining to prematurity are moot.

                                        2
     Case 2:16-cv-13903-ILRL-DPC Document 236 Filed 07/10/20 Page 3 of 6



piecemeal review on the one hand and the danger of denying justice

by delay on the other.’” Rd. Sprinkler Fitters Local Union v. Cont’l

Sprinkler Co., 967 F.2d 145, 148 (5th Cir. 1992)(citing Dickinson v.

Petroleum Conversion Corp., 338 U.S. 507, 511 (1950). Further, the

Fifth Circuit has noted that “the policy underlying both the finality

rule and the requirement of Rule 54(b) certification is to prohibit

‘piecemeal’ appeals . . .” Id. (citations omitted).

     Defendant’s assert that the Judgment is an ultimate disposition

of fewer than all claims in this multi-claim action. Rec. Doc. 153-

1 at 3. In this Court’s Judgment, all of plaintiff’s claims pursuant

to the Sherman Antitrust Act and for Constitutional Vagueness of

Louisiana Code of Civil Procedure Article 1434, against defendant

LCRA, were dismissed for failure to state a claim. Rec. Doc. 137.

Thus, defendant LCRA has been dismissed from the suit, and this

Court’s Judgment has met the initial requirement of being an ultimate

disposition of an individual claim entered in the course of a

multiple-claim action. See DeMelo v. Woolsey Marine Indus., Inc.,

677 F.2d 1030, 1031 (5th Cir. 1982)(stating that an Order disposing

of all claims against a defendant “clearly had the requisite finality

to be appealable under 28 U.S.C. § 1291, had the district court made

a proper certification under Rule 54(b).”).

     Defendant further contends that there is no just reason for

delay. Rec. Doc. 153-1 at 4. Defendant suggests that without Rule

54(b) certification of this issue for immediate appeal, defendant

                                     3
       Case 2:16-cv-13903-ILRL-DPC Document 236 Filed 07/10/20 Page 4 of 6



will    be   prejudiced     by   being   forced     to     remain   a   party   to   the

litigation until final adjudication at trial. Id. Defendant further

avers    that    it   has    incurred       “considerable       expense     defending

allegations that have been found legally insufficient on their face.”

Id. at 5.

       Plaintiff counters that the LCRA has not advanced any viable

reason why this Court should depart from the Fifth Circuit’s stance

on piecemeal litigation. Rec. Doc. 157 at 5. Specifically, plaintiff

urges that premature certification of the Judgment could potentially

result in multiple appellate reviews involving two different cases

with “substantially identical legal and factual issues.” Id. This

Court agrees with plaintiff’s contention that there is no hardship

or burden that defendant has shown adequately entitles them to FRCP

54(b) certification.

       In Decraene v. United States, the Eastern District of Louisiana

held that a motion for certification pursuant to FRCP 54(b) was

inappropriate     where     the    claims       involved    “multiple     overlapping

facts.” Decraene v. United States, No. 97-3190, 1999 WL 246708, at

*4 (E.D. La. Apr. 26, 1999). In Decraene, the court adopted the

findings of the Magistrate Judge, which dismissed with prejudice

eleven out of sixteen causes of action set forth by plaintiff, the

claims asserted against four defendants, and retained the remaining

claims for further proceedings. Id. at *2. The court held, “[e]ven

if some of the claims constitute final disposition of the claims and

                                            4
      Case 2:16-cv-13903-ILRL-DPC Document 236 Filed 07/10/20 Page 5 of 6



parties . . . the interests of judicial economy outweigh plaintiff’s

desire to take the issues on appeal.” Id. at *4. In support, the

court   further    noted    that,     “[t]he     claims     involve[d]    multiple

overlapping     facts”   and   that   “the     Curtiss-Wright     court   cautions

against entry of a final judgment that would require an appeals court

to familiarize itself with the same issue or facts more than once.”

Id. (citations omitted).

      The facts and claims pertaining to the Judgment in question

overlap with those of other similarly situated defendants in this

matter and the Veritext litigation, namely the allegations of Sherman

Antitrust    Act   violations    against     defendants     CSR   Board   and   its

members. Specifically, those facts pertain to the alleged conspiracy

to   prohibit   national   court      reporting    firms,    like   the   Veritext

Corporation and Esquire, from competing and/or doing business within

Louisiana.

      Further, in the Veritext litigation, the Fifth Circuit recently

heard an appeal regarding plaintiff Veritext’s Sherman Antitrust Act

claims against defendant the CSR Board, concerning similar, if not

identical, facts as set forth in the instant dispute. See Veritext

Corp. v. Bonin, 901 F.3d 287 (5th Cir. 2018)(affirming dismissal of

plaintiff Veritext’s constitutional claims against defendant CSR

Board, and reversing the dismissal of Veritext’s Sherman Act claim

with against CSR Board). Subsequently, this court has recently issued

an opinion denying the CSR defendants motion for partial summary

                                         5
     Case 2:16-cv-13903-ILRL-DPC Document 236 Filed 07/10/20 Page 6 of 6



judgment.   In addition, the financial hardships cited by defendant

LCRA in monitoring the matter until resolution of all claims at trial

do not outweigh the cost and inconvenience of a piecemeal review of

this matter in the Fifth Circuit. Thus, defendant’s motion for

certification   pursuant   to   FRCP       54(b)   is   inappropriate   at   this

juncture.

     New Orleans, Louisiana this 10th Day of July 2020.




                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                       6
